Citation Nr: 0319524	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-05 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John D. Rodriguez, Associate Counsel






INTRODUCTION

The veteran served on active duty in the U.S. Army from 
February 1952 to March 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating action of the RO.  The 
veteran was sent a notice of this decision in July 2001.  The 
veteran submitted a notice of disagreement (NOD) in August 
2001.  A statement of the case was issued to the veteran in 
November 2001. A substantive appeal was received from the 
veteran in April 2002.


REMAND

During an April 2001 VA examination, the veteran reported 
that he has been receiving Social Security disability 
benefits.  It is unclear precisely what disabilities 
warranted the award of those benefits, and pertinent records 
in support of that decision have not been associated with the 
claims file.  As part of its obligation to review a thorough 
and complete record, VA often must obtain evidence from the 
Social Security Administration, including any decision by the 
administrative law judge, and give that evidence appropriate 
consideration and weight. See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  While it is unclear from the record whether 
the medical evidence before the Social Security 
Administration contains competent evidence in support of the 
appellant's claim, further development is still in order.  
Accordingly, the administrative decision and the medical 
records relied upon to award disability benefits should be 
obtained and associated with the claims file.  

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of claims file reveals that the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claim currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  Disabled American Veterans  v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should, after review of any additional evidence 
received, also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  
 
Accordingly, this matter is hereby REMANDED to the RO for the 
following action:
 
1.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the veteran's claim for 
disability benefits as well as the medical 
records relied upon concerning that claim.  
The RO must follow the procedures 
prescribed in 38 C.F.R. § 3.159(c), as 
regards obtaining records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file. 

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards to the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record (as well as that 
requested but not yet received) and 
specific notice as to the type of evidence 
necessary to substantiate the claim.  
 
To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    
 
3.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any additional, 
pertinent evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  
 
4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).
 
5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA, as a result of the receipt of 
any SSA records, has been accomplished.  
 
6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim of a service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  
 
7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




